              Case 3:20-cr-03826-RBM Document 19 Filed 12/29/20 PageID.43 Page 1 of 1
AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                   Page !of!   2_
                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                    JUDGMENT IN A CRIMINAL CASE
                                                                                 (For Offenses Committed On or After November I, 1987)
                                     V.

                     Alfonso Fombom-Torres                                       Case Number: 3:20-cr-3826

                                                                                 Joanna J. Martin
                                                                                 Defendant's Attar y
                                                                                                              FILED
                                                                                                                ~~c 2 9 2020
REGISTRATION NO. 97383298

THE DEFENDANT:                                                                                            [
 IZI pleaded guilty to count(s) 1 of Superseding Information
 D was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                    Nature of Offense                                                              Count Number(s)
8: 1325(a)(l)                      IMPROPER ENTRY BY AN ALIEN (Misdemeanor)                                        1

 D The defendant has been found not guilty on count(s)
                                                                          -------------------
 IZI Count(s) 2 of Superseding Information and Indictment                         dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                               •    TIME SERVED                             IZI ---=6--'-"0_ _ _ _ _ _ days

 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Tuesday, December 29, 2020
                                                                         Date of Imposition of Sentence
              ..
              i'·




                                                                         ~~~
             11
Received
                                                                           EZMo TENE
                                                                         HORABLE RUTHB
                                                                         UNITED STATES MAGISTRATE WDGE



Clerk's Office Copy                                                                                                             3:20-cr-3826
